Title: To George Washington from Brigadier General George Weedon, 1 December 1777
From: Weedon, George
To: Washington, George



Dear Sir
[1 December 1777]

I have agreeable to your Excellency’s direction, considered in every point of view I am able; “A proper position for this Army during the winter.” Three plans for facilitating this desirable purpose have been proposed, Vizt Hutting, Drawing them down to Wilmington & its vicinity, or Cantoning them in the back country from Reading to Lancaster. In my opinion there will be great inconveniencies attending any measure we may take. The first plan is certainly the most desirable, but I fear, the least eligible; & both for reasons so obvious that they hardly need mentioning. Does not the present situation of affairs promise another Campaign? Tis true that by wintering your Troops within ten or fifteen miles of the enemy you might in some measure cover the country contiguous thereto, but would not this subject your Army to a Winter campaign? Add to this the unhealthy quarters they would be confined to, rendered still the more so by the very nature of the materials which compose them. Our service has already driven us to this necessity on a former occasion which proved more fatal to the troops than all the actions they fought during the campaign! Let us benefit by experience—Your army, Sir, is now much reduced by hard service & other sufferings during this Summer & Fall; I fear & believe, I may say with truth, (& consequently on this occasion with propriety) that a third of them, tho’ now in the field, are more fitting for the Hospital than the Camp: without Blanketts, without Shoes, & in short almost destitute of every comfort required by the strong & robust, much more the weak & feeble. What then must be the effects of keeping them out all winter in this dispiriting situation? Can you promise yourself service from them in the spring? When the Enemy find your troops exhausted by fatigue, they will no doubt avail themselves of it, what must then necessarily follow is disagreeable & needless to anticipate. Troops undisciplined worn-out by service, deprived of every comfort which is necessary to restore health & vigor, cannot be supposed to support an attack against those who thro’ the Winter have been in comfortable quarters, constantly trained in Manœvreing & other exercises. That this will be the case I make not the least doubt.
A position at Wilmington, I should have no very great objection to, if the troops could be covered in a tolerable compact body, but this I fear cannot be done; & Cantoning by Detachment is a dangerous experiment. 

I look Sir, on this Army as the Herculean hinge, on which American Independance turns—The covering this, or the other spot for the space of three or four months is not a motive sufficient to hazard, or expose this Army for, the object is in no wise adequate to the disadvantages that may result from it: you would in my opinion subject yourself to frequent alarms by taking post at Wilmington, Christiana, Newport & Chester, particularly at the latter. The Enemy are masters of the River—have a numerous Fleet at their command, and within one nights march of you—I should not indeed dread a surprize—but supposing the enemy not inclined to attack you by a sudden march, (which at the same time they would have in their power) but to manœvre up the Schuylkill & cross above you, should we not be in the predicament we have all this campaign been endeavouring to shun, by keeping their left-flank must we not instantly leave our quarters, perhaps at a season of the year when our Magazines could not be got off. The Sick must fall into their hands also, unless we fight them & are successful—Should any disaster attend us, by an action with them in this situation, what would be the consequences? A total Anihilation of this Army & with it, the Liberties of America! Upon the whole Sir, distressing as it is to leave a country uncovered, & at the mercy of an ungenerous Enemy, who no doubt will ravage & plunder the inhabitants; yet Sir, we must view our affairs on a more extensive Scale. Subjugating a few individuals who must be left at their mercy, or possessing a small tract of country for a few months goes but a small way in the American cause, while you have this Army in full health. That we must have another Campaign is, I believe, beyond controversy, prudence therefore dictates a timely provision for the same, the success of it will depend on the health & discipline of your Troops, the care & vigilance of your Officers, and early operations in the field. To provide for such important purposes, I give it as my opinion This Army be quartered as soon as circumstances will permit, in a country where not only your Officers may have it in their power to make themselves comfortable during the winter, but your troops be relieved from heavy guards, covered from the inclemency of the weather, nursed in sickness, disciplined, & restored to their former health & vigor—This Sir, & this alone, will give you the Superiority over your Enemy. Your Hospitals are now, as strong nearly, as your Battalions: & while you are followed by an Army of feeble invalids, what reward can you expect for your unwearied exertions, by any atchievements such Troops can obtain? The Chain of Cantonments from Reading to Lancaster has been mentioned, I cannot with precision say they are the most eligible, but from the small knowledge I have of the country, should suppose them the most likely to

cover the troops, & afford them rest thro’ the winter. I am Sir Yr Very Hbe Servt

G. Weedon

